Exhibit 10.2

WINGSTOP INC.

2015 OMNIBUS INCENTIVE COMPENSATION PLAN

SERVICE–BASED RESTRICTED STOCK UNIT AGREEMENT

This Service-based Restricted Stock Unit Agreement (this “Award Agreement”)
evidences the grant by Wingstop Inc. (the “Company”), in accordance with the
Wingstop Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”), of
                     restricted stock units (“RSUs”), subject to the
restrictions set forth in this Award Agreement and the Plan (the “Award”), to
                     (the “Grantee”), effective as of                      (the
“Grant Date”).

 

WINGSTOP INC. By:  

 

Name:   Title:  

TERMS AND CONDITIONS

§ 1    Plan. The Award is subject to all of the terms and conditions set forth
in the Plan and this Award Agreement, and all capitalized terms not otherwise
defined in this Award Agreement have the respective meaning of such terms as
defined in the Plan. If a determination is made that any term or condition set
forth in this Award Agreement is inconsistent with the Plan, the Plan will
control. A copy of the Plan will be made available to Grantee upon written
request to the Secretary of the Company

§ 2    Grant of RSUs. Each RSU represents the right to receive one share of
$0.01 par value Common Stock of the Company (a “Share”), subject to the terms
and conditions set forth in this Agreement and the Plan. The RSUs shall be
credited to a separate account maintained for the Grantee on the books and
records of the Company (the “Account”). All amounts credited to the Account
shall continue for all purposes to be part of the general assets of the Company.

§ 3     Consideration. The grant of RSUs is made in consideration of the
services to be rendered by the Grantee to the Company.



--------------------------------------------------------------------------------

§ 4     Vesting. Except as otherwise provided herein, provided that the Grantee
has not incurred a Termination as of the applicable vesting date, the RSUs will
vest in accordance with the following schedule:

 

Vesting Date

 

Number of RSUs

     anniversary of the Grant Date   of the RSUs      anniversary of the Grant
Date   of the RSUs      anniversary of the Grant Date   of the RSUs

(a)     The foregoing vesting schedule notwithstanding, except as provided in
Section 4(b) or (c), upon the Grantee’s Termination for any reason at any time
before all of his or her RSUs have vested, the Grantee’s unvested RSUs shall be
automatically forfeited upon such Termination and the Company shall not have any
further obligations to the Grantee under this Agreement.

(b)    In the case of the Grantee’s death or Disability, for purposes of
determining vesting under this Section 4, the Grantee’s employment will be
deemed to have been terminated on the next scheduled anniversary date of the
Grant Date for the purposes of vesting, and that period will count towards the
applicable vesting schedule. For purposes of this Section 4(b), “Disability” has
the same meaning as such term is defined in the Company’s long-term disability
insurance policies which now or hereafter cover the permanent disability of
Grantee or, in absence of such policies, means the inability of Grantee to work
in a customary day-to-day capacity for six (6) consecutive months or for six
(6) months within a twelve (12) month period, as determined by the Board.

(c)    [In the event a Change in Control occurs and within      months prior to
or          years after such Change in Control (A) Grantee’s employment is
terminated by the Company without Cause, or (B) Grantee’s employment is
terminated by the Grantee for Good Reason, the unvested portion of the RSUs
shall become fully vested and nonforfeitable as of the date of the Grantee’s
Termination of employment.]

§ 5    Dividend Equivalents. If, prior to the date RSUs are settled pursuant to
Section 6, the Company declares a cash or stock dividend with respect to shares
of Common Stock, then, on the payment date of the dividend, the Grantee’s
Account shall be credited with Dividend Equivalents in an amount equal to the
dividends that would have been paid to the Grantee if one Share had been issued
on the Grant Date for each RSU granted to the Grantee as set forth in this Award
Agreement. In connection with the Dividend Equivalents, any cash dividend
credited to Grantee’s Account shall be adjusted with interest at a rate and
subject to such terms as determined by the Committee. The Dividend Equivalents,
and interest, if any, credited to the



--------------------------------------------------------------------------------

Grantee’s Account shall be distributed in cash or, at the discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of the Dividend Equivalents and interest, if any, subject to the same
vesting, forfeiture, payment, termination and other terms, conditions and
restrictions as the original RSUs to which they relate.

§ 6    Settlement.

(a)    Vested RSUs shall be settled as soon as practicable following the date
such RSUs are vested in accordance with Section 4 above (and in no event later
than March 15 of the calendar year following the calendar year in which such
RSUs become vested) by delivering to the Grantee one Share for each vested RSU.
Upon receipt by the Grantee of a Share in settlement of a vested RSU, such RSU
shall be cancelled.

(b)    Notwithstanding Section 6(a), if the Grantee is deemed a “specified
employee” within the meaning of Section 409A of the Code, as determined by the
Committee, at a time when the Grantee becomes eligible for settlement of the
RSUs upon his “separation from service” within the meaning of Section 409A of
the Code, then to the extent such RSUs constitute deferred compensation within
the meaning of Section 409A of the Code, such settlement will be delayed until
the earlier of: (1) the date that is six months following the Grantee’s
separation from service and (2) the Grantee’s death.

§ 7    Delivery. The Company will deliver a properly issued certificate for any
Shares received in settlement of RSUs pursuant to Section 6 as soon as
practicable after settlement (or otherwise register such Shares in the name of
Grantee), and such delivery (or registration in the name of Grantee) shall
discharge the Company of all of its duties and responsibilities with respect to
the RSUs under this Award Agreement.

§ 8    Nontransferable. Subject to any exceptions set forth in this Award
Agreement or the Plan, until such time as the RSUs are settled in accordance
with Section 6, the RSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee. Any attempt to assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the RSUs or the rights relating thereto shall be wholly
ineffective.

§ 9    Release. As a condition to the delivery of the Shares received in
settlement of RSUs pursuant to Section 6, the Company, at its option, may
require Grantee to execute a general release on behalf of Grantee and Grantee’s
heirs, executors, administrators and assigns, releasing all claims, actions and
causes of action against the Company and each parent, subsidiary and former
affiliate of the Company, and their respective current and former directors,
officers, administrators, trustees, employees, agents, and other
representatives. Such release must be in form and substance satisfactory to the
Board.



--------------------------------------------------------------------------------

§ 10    No Right to Continue Service. Neither the Plan, this Award Agreement,
the Award, nor any related material shall give Grantee the right to continue in
employment by Company or shall adversely affect the right of the Company to
terminate Grantee’s employment with or without Cause at any time.

§ 11    Shareholder Status. The Grantee shall have no rights as a shareholder
with respect to the RSUs until the Grantee receives a distribution of Shares in
settlement of vested RSUs in accordance with Section 6, and such Shares have
been duly issued and delivered to (or registered in the name of) the Grantee.

§ 12    Securities Registration. As a condition to the delivery of the
certificate for any Shares purchased pursuant to the settlement of the RSUs
pursuant to Section 4 (or the registration of such Shares in the name of the
Grantee), Grantee shall, if so requested by the Company, hold such Shares for
investment and not with a view of resale or distribution to the public and, if
so requested by the Company, shall deliver to the Company a written statement
satisfactory to the Company to that effect.

§ 13    Compliance with Law. The issuance and transfer of Shares shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Shares may be listed.
No Shares shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The Grantee
understands that the Company is under no obligation to register the Shares with
the Securities and Exchange Commission, any state securities commission, or any
stock exchange to effect such compliance.

§ 14    Other Agreements. As a condition to the delivery of the Shares received
in settlement of RSUs pursuant to Section 6, Grantee shall enter into such
additional confidentiality, covenant not to compete, non-disparagement and
non-solicitation, employee retention, and other agreements as the Company deems
appropriate, all in a form acceptable to the Board. Grantee acknowledges that
his receipt of the Award and participation in the Plan is voluntary on his part
and has not been induced by a promise of employment or continued employment.

§ 15    Withholding. The Grantee shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the amount of any required withholding taxes in
respect of the RSUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:

 

  (a) tendering a cash payment;



--------------------------------------------------------------------------------

  (b) authorizing the Company to withhold shares of Common Stock from the Shares
otherwise issuable or deliverable to the Grantee as a result of the vesting of
the RSUs; or

 

  (c) delivering to the Company previously owned and unencumbered shares of
Common Stock.

Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the RSUs or the subsequent sale of any
shares, and (b) does not commit to structure the RSUs to reduce or eliminate the
Grantee’s liability for Tax-Related Items.

§ 16    No Challenge. Notwithstanding any provision of this Award Agreement to
the contrary, Grantee covenants and agrees that he or she will not (i) file any
claim, lawsuit, demand for arbitration, or other proceeding challenging the
validity or enforceability of any provision of this Award Agreement, or
(ii) raise, as a defense, the validity or enforceability of any provision of
this Award Agreement, in any claim, lawsuit, arbitration or other
proceeding. Should Grantee violate any aspect of this § 16, Grantee agrees
(A) that, in the case of a breach of clause (i) of the preceding sentence, such
claim, lawsuit, demand for arbitration, or other proceeding shall be summarily
withdrawn and/or dismissed; (B) that Grantee will pay all costs and damages
incurred by the Company in responding to or as a result of such claim, lawsuit,
demand for arbitration, or other proceeding (including reasonable attorneys’
fees and expenses), or such defense, as the case may be; (C) that Grantee will
immediately forfeit all unvested RSUs; and (d) that Grantee will immediately
sell to the Company all Shares received upon settlement of vested RSUs at a
price equal to the aggregate purchase price, if any, paid by the Grantee for
such Shares, or the current fair market value of such Shares (as determined in
the sole discretion of the Company), whichever is less.

§ 17    Governing Law. The Plan and this Award Agreement shall be governed by
the laws of the State of Delaware.

§ 18    Binding Effect. This Award Agreement shall be binding upon the Company
and Grantee and their respective heirs, executors, administrators and
successors.

§ 19    Section 409A. This Agreement and this award of RSUs is intended to
comply with the short-term deferral exception to Code Section 409A and any
regulations or guidance that may be adopted thereunder from time to time and
shall be interpreted by the Committee to effect such intent. This Section 19
does not create any obligation on the part of the Company to modify the terms of
this Agreement or the Plan and does not guarantee that the RSUs or the delivery
of Shares upon settlement of the RSUs will not be subject to taxes, interest and
penalties or any other adverse tax consequences under Code Section 409A. The
Company will have no liability to the Grantee or any other party if the RSUs,
the delivery of Shares upon settlement of the RSUs or any other payment
hereunder that is intended to be exempt from, or compliant with, Code Section
409A, is not so exempt or compliant or for any action taken by the Committee
with respect thereto.



--------------------------------------------------------------------------------

§ 20    Headings and Sections. The headings contained in this Award Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. Any references to sections (§) in this
Award Agreement shall be to sections (§) of this Award Agreement, unless
otherwise expressly stated as part of such reference.



--------------------------------------------------------------------------------

Accepted and agreed to:                                       
                                             Grantee
Date:                                                                         